

114 S693 IS: Lena Horne Recognition Act
U.S. Senate
2015-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 693IN THE SENATE OF THE UNITED STATESMarch 10, 2015Mr. Nelson (for himself, Ms. Collins, Mr. Schumer, Mrs. Gillibrand, Mr. Scott, Mr. Franken, Mr. Whitehouse, Mrs. Feinstein, Mrs. Boxer, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo posthumously award a Congressional Gold Medal to Lena Horne in recognition of her achievements
			 and contributions to American culture and the civil rights movement.
	
 1.Short titleThis Act may be cited as the Lena Horne Recognition Act. 2.FindingsThe Congress finds as follows:
 (1)Lena Mary Calhoun Horne was born on June 30, 1917, in Brooklyn, New York. At the age of 16, Lena Horne was hired as a dancer in the chorus of Harlem’s famous Cotton Club, where she was introduced to such legendary jazz performers as Duke Ellington, Cab Calloway, Count Basie, Ethel Waters, and Billie Holiday.
 (2)In 1940, she became one of the first African-American women to perform with an all-White band when she toured with Charlie Barnet’s jazz band as its featured singer.
 (3)She was discovered by a Metro-Goldwyn-Mayer (MGM) talent scout and became the first African-American artist to sign a long-term contract with a major film studio.
 (4)Despite her extraordinary beauty and talent, Lena Horne was often limited to minor acting roles because of her race.
 (5)Scenes in which she did sing were cut out when they were sent to local distributors in the South and studio executives cast another actress as Julie in the film version of Show Boat instead of Lena Horne because they did not want the show to star an African-American actress.
 (6)However, Lena Horne dazzled audiences and critics in a number of films, including Cabin in the Sky and Stormy Weather before ultimately turning back to a more lucrative, inclusive career in show business, performing across the Nation in nightclubs and on Broadway.
 (7)A strong supporter of American troops, during World War II, Lena Horne toured extensively with the United Service Organizations (USO) on the West Coast and in the South. She expressed outrage about the way African-American soldiers were treated, firmly opposing segregation and discrimination. She was appalled to find that the military was implementing such strong measures of separation based on race, and actively protested performing when she saw that German Prisoners of War (POWs) were seated ahead of Black servicemen.
 (8)In general, Lena refused to sing for segregated audiences and made it a point to speak out on the issue when performing before her large crowds of mixed races.
 (9)During the period of McCarthyism in the 1950s, Lena Horne was blacklisted as a Communist for 7 years because of her civil rights activism and friendship with Paul Robeson and W.E.B. Du Bois.
 (10)In 1957, Lena Horne recorded Lena Horne at the Waldorf-Astoria, which reached the U.S. Billboard Top 10 and became the best-selling album by a female singer, regardless of race, in RCA Victor’s history.
 (11)Lena Horne rose to international stardom and toured the world, sharing the stage with such names as Count Basie, Tony Bennett, Billy Eckstine, Vic Damone, and Harry Belafonte, and also starred in musical and television specials with such giants as Judy Garland, Bing Crosby, and Frank Sinatra.
 (12)Throughout her life, Lena Horne used her fame to become a powerful voice for civil rights and equality.
 (13)In 1963, she participated in the historic March on Washington for Jobs and Freedom, at which Dr. Martin Luther King, Jr., delivered his immortal I Have a Dream speech. Lena had gained renown respect for her courage in maintaining a firm stake in the Civil Rights movement, and met President John F. Kennedy days before his death later that year.
 (14)Lena Horne also performed at rallies throughout the country for the National Council for Negro Women and worked with the National Association for the Advancement of Colored People (NAACP), of which she was a member from the age of 2, as well as the Delta Sigma Theta Sorority, Inc. and National Urban League.
 (15)She would go on to play herself on such staple American shows as The Muppet Show, Sesame Street, and Sanford and Son.
 (16)Through the end of the 20th century, Lena Horne continued to entertain large audiences of all ages, races, ethnicities and backgrounds. In 1981, she captivated audiences with her one-woman Broadway show, Lena Horne: The Lady and Her Music, which enjoyed a 14-month run before going on tour, and earned her a special Tony Award and two Grammy Awards. In the 1950s, Lena actually became the first woman to have been nominated for a Tony Award.
 (17)In 2002, 73 years after the Academy Awards were first awarded, Halle Berry became the first African-American woman to win an Oscar for Best Actress and recognized in her acceptance speech how Lena Horne paved the way for her and other African-American actresses.
 (18)Lena Horne passed away in New York City on May 9, 2010, at the age of 92. (19)Lena Horne was an entertainer, activist, and mother who used her beauty, talent, and intelligence to fight racial discrimination and injustice and rise to international stardom.
 (20)A symbol of elegance and grace, she entertained people of all walks of life for over 60 years, and broke barriers for future generations.
			3.Congressional gold medal
 (a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the posthumous presentation, on behalf of the Congress, of a gold medal of appropriate design in commemoration of Lena Horne in recognition of her achievements and contributions to American culture and the civil rights movement.
 (b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
 4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3, under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.
		5.Status of medals
 (a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.